                             Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 1 of 16
AO 106(Rev. 01/09) Application for a Search Warrant


                                                                                                               strict
                                                                                              for the                                     Ir'(                           "n-q
                                                                       Western District of New York
                                                                                                                                                                                J
                                                   In the Matter of the Search of
                               (Briefly describe the properly to be searched or identify the person by name and address.)


  One (1) black/silver colored Apple iPhone cellular phone, model A1634, FCC ID:
 BCGE2944A, IC# 579C-E2944A. The phone has a black front and grey back. The                                                                                     i o at / c?
  property was seized on October 11,2019 and is currently in the possession ofFBI at One ^lase No. 19- '/ q ^
 FBI Plaza, Buffalo, New York 14202.

                                                    APPLICATION FOR A SEARCH WARRANT

       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)'.

  One(1)black/silver colored Apple iPhone cellular phone, model A1634,FCC ID:BCGE2944A,IC# 579C-E2944A,
  described further in Attachment A (with photograph), attached hereto and incorporated herein by reference.

located in the Western District of New York, there is now concealed (identify the person or describe the property to he seized)'.
 The items set forth in the Lists ofItems to be searched and seized. Attachment B, attached hereto and incorporated
 by reference.


The basis for search under Fed. R. Grim. P. 41(c) is (check one ormore)'.
       IE) evidence of a crime;
       IE! contraband, fruits of crime, or other items illegally possessed;
       IE! property designed for use, intended for use, or used in committing a crime;
             □     a person to be arrested or a person who is unlawfully restrained.
The search is related to violations of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)

The application is based on these facts:

             lEl   continued on the attached sheet.
             □     Delayed notice of      days (give exact ending date if more than 30 days:                                                                      ) is
                   requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                                            ^   dpy'^Applicant's signature

                                                                                                           BRENDAN DUNFORD
                                                                                                           Special Agent
                                                                                                           Federal Bureau of Investigations
                                                                                                                                     Printed name and title


Sworn to before me and signed in my presence.

Date:         October / (g. 2019
                                                                                                                                         Judge's signature


                                                                                                            HONORABLE H. KENNETH SCHROEDER, JR.
City and state: Buffalo. New York                                                                           United States Magistrate Judge
                                                                                                                                       Printed name and Title
 Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 2 of 16




                          ATTACHMENT A

          DESCRIPTION OF PROPERTY TO BE SEARCHED


        One (1) black/silver colored Apple iPhone cellular phone, model A1634, FCC ID:
BCGE2944A,IC# 579C-E2944A. The phone has a black front and grey back. The property
was seized on October 11, 2019 and is currently in the possession of FBI at One FBI Plaza,
Buffalo, New York 14202. Photographs of the property are included below.




                                                       " "t   f       .1 .f
                                                                  i      J
            Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 3 of 16



                                      ATTACHMENT B


                         List ofItems to Be Searched For and Seized


       Evidence and instrumentalities conceming violations of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(1)(B) as follows;


1.     lists of co-conspirators, counterparties, and customers, and related identifymg
       information;

2.     telephone calls, including incoming, outgoing, and missed calls, phone contact
       addresses, email addresses and telephone numbers in directories, documents and files
       which reflect names, email addresses, addresses, telephone numbers and objects
       related to drug trafficking, and photographs regarding drug trafficking and drug
       trafScldng associates contained in the cellular telephones;

3.     SMS and MMS messages, electronic information, and any other wire and electronic
       communications relating to controlled substances and the distribution, movement,and
       location of narcotics proceeds, including virtual currency;

4.     types, amounts, and prices of drugs trafficked as well as dates, places, and amounts of
       specific transactions;

5.     any information related to sources of drugs (including names, addresses, phone
       numbers, or any other identifying information);

6.     any information recording the particular device's travel or location, including
       geolocation information, mapping data, and location services;

7.     Records regarding ownership of and/or possession ofthe Subject Devices;

8.     Evidence of user attribution showing who used or owned the Subject Devices at the
       time the things described in this warrant were created, edited, or deleted, such as logs,
       phonebooks, saved usemames and passwords, documents, and browsing history;

9.     Records evidencing the use of the Intemet relating to controlled substances and
       currency, including virtual currency, including:
       a.       records ofIntemet Protocol addresses used;

       b.       records ofIntemet activity, including firewall logs, caches, browser history
                and cookies,"bookmarked" or "favorite" web pages, search terms thatthe
                user entered into any Intemet search engine, and records of user-typed web
                addresses; and
           Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 4 of 16



      c.       records of any software for and usage regarding the storage and transfer of
               currency, including virtual currencies, i.e., bitcoins.


10.   As used above, the terms "records" and "information" include all of the foregoing
      items of evidence in whatever form and by whatever means they may have been
      created or stored, including any form of computer or electronic storage (such as flash
      memory or other media that can store data) and any photographic form.
         Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 5 of 16



                          SEARCH WARRANT AFFIDAVIT




STATE OF NEW YORK )
COUNTY OF ERIE    )                  SS:
CITY OF BUFFALO   )




                                I.    INTRODUCTION


      BRENDAN DUNFORD, Special Agent of the Federal Bureau of Investigation,

United States Department of Justice, having been duly sworn, states as follows:



       1.    I am a Special Agent ofthe Federal Bureau ofInvestigation(hereinafter "FBI").

As such, I am an "investigative or law enforcement officer of the United States" within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United

States empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Title 18, United States Code, Section 2516.



       2.     I have been so employed as a Special Agent(hereinafter "SA")ofthe FBI since

July 2009. During my employment with the FBI, I have participated in investigations

concerning drug trafficking matters, weapons possession and crimes of violence. I am

familiar with how controlled substances are obtained, diluted, packaged, distributed, sold,

and used in the framework of drug trafficking and how drug traffickers utilize electronic

communications to facilitate their illegal activities. I have participated in investigations

which have employed the interception of wire, oral, and electronic communications

authorized by the Federal Courts in the Westem District of New York. My investigative
         Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 6 of 16




experience detailed herein, as well as the experience ofother law enforcement agents who are

participating in this investigation, serve as the basis for the opinions and conclusions set forth

herein. I have not presented each and every fact of this investigation to date, and have only

provided information necessary to establish probable cause for the petitioned Search Warrant.



       3.     This affidavit is made in support of a federal search warrant apphcation for a

cellular telephone recovered during the execution ofa United States Postal Inspector's Service

(USPIS) and Jamestown Police Department (JPD), controlled delivery of cocaine resulting

in the arrest ofJEFFREY JOHN GUZMAN-SUAREZ. The following facilities were seized

by law enforcement, and this apphcation seeks authorization to search the following facility:

       One (1) black/silver colored Apple iPhone cellular phone, model A1634,
       FCC ID; BCGE2944A, IC# 579C-E2944A (hereinafter "subject phone"),
       which is currently located in the Chautauqua County Jail custody.



       4.     The information contained in this affidavit is based upon my participation and

upon reports and information received from other law enforcement officers and agencies.

This affidavit is provided for the limited purposes of establishing probable cause to support

the attached search warrant application describing the investigation into Title 21, United

States Code sections 841(a)(1) (hereinafter "the target offenses") and therefore does not

contain each and every detail ofthe investigation.
          Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 7 of 16



                    n.        DETAILS OF THE INVESTIGATION


        5.     Members ofthe FBI Streets Task Force(SSTF), Jamestown Police Department

(JPD, Ellicott Police Department (EPD), and Drug Enforcement Administration (DEA),

have been targeting members and associates of a drug trafficking organization who are

responsible for the distribution of powder cocaine and crack cocaine in and around

Jamestown,NY.Members and/or associates ofthis organization are also suspected ofviolent

. acts, including the suspected murder of victim JOSEPH ANTHONY. Members of this

organization include, GREG BARBER, ANTHONY SNOW, ANTHONY DARLING,

BRETT SCHAEFER, BRANDIMCBRIDE, JOSE GUZMAN,HECTOR MONTANEZ,

MATT RUDY, OMAR MARRERO, IRMA OCASIO, ASHLEY GREGORY, BEN

OSMAN and others yet identified. To date investigators have conducted over 20 controlled

evidence purchases which included consensually recorded meetings with members of this

drug trafficking network. Law Enforcement has seized approximately 11 kilograms ofcocaine

from this organization bemg shipped via USPS from Puerto Rico. The Investigation to date

has identified locations that this network utilizes to facilitate their networking among the

subjects listed above in furtherance of drug trafficking activity. In addition, CHS's are well

 positioned to purchase higher quantities of drugs from these subjects.



        6.     On or about October 2, 2019, during a review of outgoing mail. Postal

Inspectors were alerted to alerted to a Priority Mail parcel addressed addresses to "Jeffrey

 Guzman 504 Chandler St Apt. 2 14701" with the return address of"Felix Guzman 58 Calle

 Matienzo Cintron Luquillo P.R 00773." The U.S. Postal Inspectors deemed the parcel
         Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 8 of 16



suspicious, as it shared characteristics with packages found to contain narcotics as well as its

origination in Puerto Rico, which is a known source location for narcotics.



       7.     On or about October 8, 2019, and upon further inspection, a check of a law

enforcement database revealed that the sender and recipient information appear to be

fictitious. Specifically, the hsted sender (Felix Guzman) could not be associated with the

provided return address,58 Calle Matienzo Cintron Luquillo P.R 00773. The listed recipient

(Jeffrey Guzman)could not be associated with the listed delivery address of504 Chandler St

Apt.2 14701(Jamestown,NY). USPS customer service had received inquiries regarding the

delivery ofthe parcel.



       8.     On October 8, 2019, a Niagara Frontier Transit Detection K9 conducted a drug

sniff ofthe parcel, as requested by U.S. Postal Inspectors, and subsequently alerted to a trained

odor pmanating from the parcel. On October 8, 2019, an individual contacted the Postal

Service and requested to know the status of the subject parcel. He identified himself as

Jeffrey GUZMAN and left a cab-back phone number of(716)485-3804.



       9.      On October 9,2019, USPIBrendan Jaffe applied for and was granted a Federal

warrant in the Western District ofNew York by the Honorable H.Kermeth Schroeder, United

States Magistrate Judge, authorizing the search of the Priority mail parcel. On October 10,

2019, USPI Jaffe executed the search ofthe parcel and discovered, concealed inside the parcel,

was a small portable charcoal grill. Inside the grill was an off-white chunky substance in

brick from that was wrapped in multiple layers ofplastic wrap,food storage bags and cleaning
         Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 9 of 16



wipes. The off-white chunky substance was field tested, and it tested positive for cocaine and

weighed approximately 1043 grams ofcocaine. On October 11, 2019, an undercover call was

placed to Jeffrey GUZMAN at(716)485 3804 from the Jamestown Post Office. The phone

call was disconnected, however, he called back to the Jamestown Post Office and identified

himselfas Jeffrey GUZMAN. He was advised that the parcel he was looking for had arrived

and he would need to come into the Jamestown Post Office to pick it up.



       10.    On October 11, 2019, at approximately 12;01pm, an individual matching

GUZMAN'S description entered the Jamestown Post Office. He presented a New York

State Driver's License bearing the name Jeffrey John Guzman Suarez and requested the

subject parcel. At approximately 12:05pm GUZMAN accepted the parcel and attempted to

exit the Jamestown Post Office. He was stopped by law enforcement officers and was

escorted into an office. GUZMAN declined to provide any information or details regarding

the subject parcel and his involvement. GUZMAN was subsequently taken into custody.



       11.    On October 11, 2019, at approximately 12:22 p.m., Jeffrey John Guzman-

Suarez DOB: 11/7/90, was brought into the Jamestown City Jail and his property was

inventoried. Guzman's cell phone was amongst that property in which it was to be seized at

the time ofintake. It is believed there is evidence within the cell phone which I am requesting

to seize from the Chautauqua County Jail that belongs to Jeffrey John Guzman-Suarez and

is in Guzman's property in the Chautauqua County Jad.
        Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 10 of 16



      m.     CELLULAR TELEPHONES AND OTHER COMMUNICATION
                              AND ELECTRONIC DEVICES


       12.    The investigation has revealed, through subpoena responses, law enforcement

databases, consent searches, previously executed search warrants, and witness interviews that

members ofviolent street gangs, as well as drug traffickers, keep in regular contact via cellular

telephone and through social media websites such as Facebook and Snapchat, which are

accessed through cellular phones. Through these methods, law enforcement has been able

to identify and make cormections between a large number ofgang members, drug traffickers,

and their associates.    Accordingly, based upon my training and experience and my

knowledge of the investigation, I believe that JEFFREY JOHN GUZMAN SUAREZ has

used his cellular telephone and other communication devices as a means to communicate

with members and associates of violent gangs and drug traffickers, and customers regarding

illegal distribution ofcontrolled substances, possession offfiearms, and other illegal activity.



       13.    This investigation has shown that members and associates ofviolent gangs and

drug traffickers utilize telephones to communicate with each other.              Based on my

investigative experience, members ofviolent gangs as well as drug traffickers, use their cellular

phones in and around times associated with the commission ofcrimes, to include violent acts.

As it relates to this case in particular, and based on my training and experience, cellular

telephones and other communication and electronic devices wiU contain, within their

memory, contact lists, call logs, text messages, photos, videos, audio recordings, intemet

browser history, historical GPS locations and other information that would be pertinent to

this ongoing investigation.
         Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 11 of 16




                IV.     AUTHORIZATION TO SEARCH AND SEIZE


       14.     Accordingly, this application seeks authorization to search for and seize, from

the subject phone, evidence of violations ofthe target offences.



       15.     Based on my training, my experience, my participation in this investigation,

and my discussions with other experienced law enforcement persormel, I have learned:

       a.      Gang members and narcotics traffickers frequently maintain records, notes,

ledgers, and other digital records relating to the transportation, ordering, sale and distributions

of controlled substances, including cocaine, cocaine base, heroin and marijuana.

Furthermore, I know that the aforementioned records, notes, ledgers, etc., are generally

maintained where the traffickers have ready access to them;

       b.      That gang members and narcotics traffickers commonly maintain records of

telephone calls, addresses or telephone numbers in cellular telephones which reflect names,

addresses and telephone numbers oftheir associates in their narcotics trafficking organization,

as well as photographs ofthemselves and their drug trafficking associates;

       c.      That gang members and narcotics traffickers commonly retain photographs

and videos of themselves and other coconspirators, in possession of firearms, narcotics and

large sums of money, stored within the memory system oftheir devices;



                  V.    SUMMARY OF RELEVANT TECHNOLOGY

       16.     A cellphone or mobile telephone is a handheld wireless device used primarily

for voice communication through radio signals. These telephones send signals through

networks oftransmitter/receivers called "cells", enabling communication with other cellular
          Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 12 of 16



telephones or traditional "land line" telephones. A cellular telephone usually includes a "caU

log", which records the telephone number, date, and time of calls made to and from the

phone.



       17.      In addition to enabling voice communications,cellular telephones offer a broad

range of capabilities. These capabilities include, but are not hmited to: storing names and

phone numbers in electronic "address books"; sending, receiving, and storing text messages

and email; taking, sending, receiving, and storing still photographs and moving video; storing

and playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet.              Cellular

telephones may also include global positioning system ("GPS")technology for determining

the location ofthe device.




          VI.    SKFKTNG AUTHORIZATION TO SEARCH AKD SEIZED

       18.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.




         19.    There is probable cause to believe that things that were once stored on the

subject phone may still be stored there, for at least the following reasons:

         a.     Based on my knowledge, training, and experience, I know that computer files

or remnants of such files can be recovered months or even years after they have been
        Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 13 of 16



downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

downloaded to a storage medium can be stored for years at little or no cost. Even when files

have been deleted, they can be recovered months or years later using forensic tools. This is

so because when a person "deletes" a file on a computer, the data contained in the file does

not actually disappear; rather, that data remains on the storage medium until it is overwritten

by new data.

       b.      Therefore, deleted files, or remnants ofdeleted files, may reside in free space or

slack space—^that is, in space on the storage medium that is not currently being used by an

active file—for long periods of time before they are overwritten. In addition, a computer's

operating system may also keep a record of deleted data in a "swap" or "recovery" file.

       c.      Wholly apartfrom user-generated files, computer storage media—in particular,

computers' internal hard drives—contain electronic evidence of how a computer has been

used, what it has been used for, and who has used it. To give a few examples, this forensic

evidence can take the form ofoperating system configurations, artifacts from operating system

or application operation, file system data structures, and virtual memory "swap" or paging

files. Computer users typically do not erase or delete this evidence, because special software

is typically required for that task. However, it is technically possible to delete this

information.

       d.      Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."



       20.     As further described in Exhibit A, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes
           Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 14 of 16




described on the warrant, but also forensic evidence that establishes how the subject phone

was used, the purpose ofits use, who used it, and when. There is probable cause to believe

that this forensic electronic evidence might be on the subject phone because:

       a.      Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted portion of a file.

Web browsers, e-mail programs, and chat programs store configuration information on the

storage medium that can reveal information such as online nicknames and passwords.

Operating systems can record additional information, such as the attachment of peripherals,

the attachment of external storage media, and the times the device was in use. File systems

can record information about the dates files were created and the sequence in which they were

created.


       b.      Forensic evidence on a device can also indicate who has used or controlled the

device.     This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence.

       c.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions

about how electronic devices were used, the purpose oftheir use, who used them, and when.

       d.      The process of identifying the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process.

Electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend

on other information stored on the computer and the application ofknowledge about how a




                                             10
        Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 15 of 16



computer behaves.      Therefore, contextual information necessary to understand other

evidence also falls within the scope ofthe warrant.

       e.     Further, in finding evidence of how a device was used, the purpose of its use,

who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.


                   Vn.      ANALYSIS OF ELECTRONIC DATA


       21.    The search warrant applied for would authorize the seizure ofelectronic storage

media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B) of the Federal Rules of Criminal Procedure.



       22.    Searching the cellular telephone for the evidence described above may require

a range of data analysis techniques. In some cases, it is possible for Agents to conduct

carefully targeted searches that can locate evidence without requiring a time-consuming

manual search through unrelated materials that may be commingled with criminal evidence.

For example. Agents may be able to execute a "keyword" search that searches through the

files stored in a cellular telephone for special words that are likely to appear only in the

materials covered in the warrant by looking for particular directory or file names. In other

cases, however, such techniques may not yield the evidence described in the warrant.

Suspected criminals have the ability to mislabel or hide information and directories; encode

communications to avoid using keywords, attempt to delete files to evade detection; or take

other steps designed to frustrate law enforcement searches for information. These steps may

require Agents to conduct more extensive searches, such as scanning areas of the device's

memory not allocated to listed files, or opening every file and scanning its contents briefly to


                                              11
        Case 1:19-mj-00188-HKS Document 1 Filed 10/16/19 Page 16 of 16



determine whether it falls within the scope of the warrant. In light of these difficulties, your

Affiant requests permission to use whatever data analysis techniques appear necessary to

locate and retrieve the evidence described above.



       23.      Because this warrant seeks only permission to examine a device aheady in law

enforcement's possession, the execution of this warrant does not involve the physical

intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court to

authorize execution of the warrant at any time in the day or night.


                                       CONCLUSION


       24.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the subject phone to seek the items described in Exhibit A.



       WHEREFORE, based upon the foregoing, I believe that probable cause exists that

evidence related to violations ofthe enumerated offenses will be found in the identified facility

to be searched, and I therefore request that the Court issue the proposed search warrant.




                                                    BRENDAN DUNFORD
                                                    Special Agent
                                                    Federal Bureau ofInvestigation


Subscribed and sworn to before me


this         day of October, 2019.



HONORAB'^ H. KENNETH SCHROEDER, JR.
United States Magistrate Judge


                                               12
